Case: 11-50676   Document: 00511780163   Page: 1   Date Filed: 03/07/2012




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                               FILED
                                                              March 7, 2012
                             No. 11-50676
                           Summary Calendar                   Lyle W. Cayce
                                                                   Clerk




STEVEN RAY SAWYER,

                                       Plaintiff-Appellant,

versus

CLARENCE KEITH WRIGHT, formerly of Faith Presbyterian Church;
DAVID M. EVANS, of the Hills Presbyterian Church;
SEVERAL SALARIED EMPLOYEES;
PERSONS CALLED BY MISSION PRESBYTERY; SYNOD OF THE SUN;
PRESBYTERIAN CHURCH UNITED STATES OF AMERICA GENERAL
ASSEMBLY AND THEIR EXECUTIVE OFFICES AND OFFICERS;
JOHN C. GILBERT, of First United Methodist;
DAVID ROBINSON, of the Austin District of the Methodist Church;
JEFF WARD; MAYOR LEE LEFFINGWELL, City of Austin, Texas;
MAYOR FRANK COOKSEY; JIM MCNABB; ET AL.;
GRADYE PARSONS,
Stated Clerk Presbyterian Church United States of America;
CYNTHIA BOLBACH,
Moderator Presbyterian Church United States of America;
HILARY SHUFORD, Mission Presbytery Executive Presbyter;
MILES WHITE, Mission Presbytery Stated Clerk;
JUDY FLETCHER, Synod Executive, Synod of the Sun;
BOBBI KAYE JONES,
District Superintendent United Methodist Church Austin;
KEYE; MISSION PRESBYTERY,

                                       Defendants-Appellees.
   Case: 11-50676       Document: 00511780163         Page: 2     Date Filed: 03/07/2012




                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:11-CV-2




Before REAVLEY, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*



       Steven Sawyer appeals a judgment of dismissal for want of subject-matter
jurisdiction and failure to state a claim. We affirm.


                                              I.
       As a court of limited jurisdiction, a federal court must affirmatively ascer-
tain subject-matter jurisdiction before adjudicating a suit. A complaint should
be dismissed for lack of subject-matter jurisdiction where “it appears certain that
the plaintiff cannot prove a plausible set of facts that establish subject-matter
jurisdiction.” Davis v. United States, 597 F.3d 646, 649 (5th Cir. 2009) (citation
and internal quotation marks omitted). The party seeking relief bears the bur-
den of establishing subject-matter jurisdiction. United States v. Hays, 515 U.S.
737, 743 (1995).
       Even if a plaintiff shows subject-matter jurisdiction, however, his com-
plaint must state a legally cognizable claim. It must contain sufficient factual
allegations that, accepted as true, “state a claim to relief that is plausible on its
face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
   Case: 11-50676    Document: 00511780163      Page: 3    Date Filed: 03/07/2012



                                  No. 11-50676

                                        II.
      Sawyer presents only one claim within the subject-matter jurisdiction of
the federal courts. “Although we liberally construe briefs of pro se litigants and
apply less stringent standards to parties proceeding pro se than to parties rep-
resented by counsel,” Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995), Sawyer’s
incomprehensible brief and the many disjointed allegations therein cannot be
construed to demonstrate any adequate basis for subject-matter jurisdiction,
save one: He alleges that the City of Austin “violated [his] civil right to freedom
of religion,” an allegation we (liberally) construe as invoking the Free Exercise
Clause of the First Amendment. Sawyer claims the city fired him when he
refused “to lie, cheat, deceive, and steal,” which he considers violations of “the
religion he was ordained in.”
      But even this remnant of Sawyer’s case must be dismissed for failure to
state a claim for relief. Nowhere does he allege a coherent sequence of facts
tending to show that his Free Exercise claim is plausible. Under the First
Amendment, “the government may not place conditions on public benefits,
including jobs, that penalize applicants [or employees] for their speech, beliefs,
or association.” Colson v. Grohman, 174 F.3d 498, 508 (5th Cir. 1999). Sawyer’s
brief, however, gives no indication of what facts gave rise to this alleged govern-
ment action; instead, the brief states only that he was fired for refusing to betray
his religious principles. For example, he never identifies the superior who alleg-
edly terminated him or any particular situation in which he was urged “to lie,
cheat, deceive, and steal.” Though we are obliged to construe Sawyer’s pro se
brief liberally, we may not adduce factual allegations beyond those in the brief.
      The judgment of dismissal is AFFIRMED.




                                         3